‘1
                                                          PC.




          THE       .&JTORNEY        GENERAL
                       OF    TEXAS




Bohbrable John H. Wlaters,      oplnloa No. IN-129
Exeoutlve Director,
State Departmentof              Re:-May the State Departmedt
   .PubllcWeliare.                  of Public Welfare depos-
Austin, Texas    -                  it the proceeds from the
                                    sale of used commodity
                                    containers directly into
                                    the revolving fund of’
                                    each Distribution’Die-
                                    trlct,tinderthe pro-
                                    visions of Rouse Blll
                                    Ro. 441, Ac’ta
                                                 ,ol the
                                    53rd Legislature,R.S.,
                                    1953, Chapter 305, page
                                    757, (codlfled ae
                                    Seatlon 7-A Of AHlicle
                                    695c Vetinon’eCivil
                                    Stbtutee)?
                                Rer Doe8 the Rxecutlve Dir-
                                    e&or of the State
                                    Department of Public.




                                               fund
                                    Welfare have the legal
                                    right and aut4orlty to
                                    transfer funds out of
                                    the ~revolvlngfund la
                                    one District to the
                                    revqlvlng      In an-
                                    othkr Dlstri?t under the
                                    provlsIon8 or Howe ‘Bill
                                    Ho; 441, Acts of the
                                    53rd Legislature,R. S.
                                    1953, a. 305, Pa 757
                                    ~~~~~‘i~~ea~g”5~c~~~o~~
Dear Mr. Winter8:                   Civil Statutes)?
         This 0plnlon”lsln’respkse to yoti request of April
23, 1957, concernlagvarious questions arising under the pro-
visions of House Bill 140.441 Act@ of’‘the.
                                          53rd Legislature,‘
R. S. 1953, oh. 305, p. 757, fcqdiiledas Section 74 of
Article 695c Vernon’s Civil Statutbe).
Honorable John H. Winters,    page 2         WW-129


        In yaur request you pose questions on two aeparate
and distinct problems. We shall atuwer your questiona on
each problem In the order presented. Your questionsunder
the first problem are aa follows:
        1. "Pleaseadvise us whether or aot the State
    Department of Public Welfare may deposit the pro-
    ceeds from the sale of empty containers Into the
    revolving funds In the respectiveDistrlots'lnthe
     tt      d if      may the Department expend such
    fuidi'f% burpoi% set out In the law for the ex-
    penditure of the respectiverevolving funds?
        2. "If, lugour opinion, the proceeds from the
    sale of empty containersmay not be deposited in the
    revolving funds in the respective~Dlstrlcts and ex-
    pended by the Department In accordancewith the pro-
    visions for the expenditureof such revolving funds,
    then is the Department required tomdeposit such funds
    In the 'CommodityDistributionFunds'in the State
    Treasury? If the funds are deposited in the
    Commodity DistributionFund' in.the State Treasury,
    can the Departmentuse such funds for the operation
    of the program without further specific appropriation
    therefor? Or, Is the provision in House Bill Ro.
    441 authorizingthe expenditureof such funds sufflcl-
    ent apRropriatlonto enable the Department to use such
    funds?
    Section 1 of H. B. 441 of the 53rd De l'slature
                                                  R. 9.,1953,
after providing for the assessmentof han8llng charges
against the recipientsof commodities,further provides in
part as follows:
        "It Is further provided that the money to be
    assessed shall be paid to the State Departmentof
    Public Welfare and shall be used for no other pur-
    poses except for the necessary economic operation
    of the Program subject to rules and regulationswhich
    may be establishedby the State Department of Public
    Welfare, by the provisionsof this Act, and by the
    provisionsof the general appropriationActs of the
    Legislature. The fund8 received by the State Depart-
    ment of Public Welfare shall be deposited In a separ-
    ate account in the State Treasury, and shall be sub-
    ject to withdrawalsupon authorizationby the Executive
    Director of said Department. The State Department
    of public Welfare Is hereby authorizedand empowered
    to establish in each DistributionDistrict, under the
Honorable John H. Winters,    page 3          WW-129


   direction of the State Department of Public Wel-
   fare, a revolving fund or petty cash expense fund
   for the purpose of making emergency payments for
   services or gooda, or other necessary emergency
   activities. The amounts of such funds shall be
   set by the Executive Director of the State Depart-
   ment of Public Welfare In relation to the antlcl-
   pated needs of the respective Districts and In
   accordancewith rules and regulations prescribed
   by the State Department of Public Welfare. Creation
   and reimbursementof said revolving fund shall be
   paid out of assesaments collected by the State
   Department of Public Welfare from the recipienta
   of commodities.*
        “r I(*”

        “The revolving fund at the disposal of each
   DistributingAgent shall.be deposited in a bank
   designatedby the EPxecutlveMrector of the State
   Department of Public Welfare in an account to be
   known aa the ‘CommodityDistributionFund' and such
   money shall be expended upon the authority of the
   DistributingAgent under the direction of the State
   Department of Pub110 Welfare. The Distributing
   Agent will make a monthly report to the State Depart-
   ment tf Public Welfare of funds received and disbursed
    . . .
        "* * *"

        "The State Department of Public Welfare is here-
    by authorized to sell used commodity containersand
    the proceeds from the sale of the used commodity
    containersIn each District shall be deposited in the
    special fund known as the lCommodltyDistribution
    Fund’ to be used for the purpose of furthering the
    commodity program and expended as hereinbeforeprovided."
    The above quoted provisions, In our opinion, require the
State Department of Public Welfare to deposit the proceeds
from the sale of the used commodity containers In the revolv-
ing funda in the respective DistributionDistricts of the
State. The Act, as quoted above, provides for the deposit
of the revolving fund in a designatedbank in an account to
be known as the "CommodityDistributionFund." The Act
further provides that:
Honorable John H. Winters,     page 4         Ww-129


        ”
         . . .In the event of the terminationof the
   Commodity DistributionProgram, the money remala-
   ing on hand la the Vommodlty DistributionFund’
   In each District, after all due and just account8
   are paid, will be refuftdedto the contributorson
   a pro rata basis. . .
   These two references to “CommodityDistributionFund” are
the only Instances in which the term “CommodityDistribution
Fund” is used In the Act, with the exception of Its use in
the section which provides for the sale of used commodity
containersand the deposit of the proceeds. It is also to
be noted that the Act apeclficallyprovides that any funds
received In the form of assessmentsby the State Department
of Public Welfare be deposited in a separate account In the
State Treasury. The only other reference’In the Act to the
account In the State Treasury is to “the separate special
fund In the bank in Austin created pursuant to and in accord-
ance with the provisionsof this Act .” Thus In two specific
Instances) other than In the section In question, reference
la made to the funds on deposit In banks in the Distribution
Distrlots, a8 the “CommodityDiatrlbutlonFund” and at no
place In the Act Is reference made to the fund in the State
Treasury as the “CommodityDistributionFund.” In addition
the A& requires the DlstrlbutlngAgent In each Diatrlbutlon
District to make a monthly report to the State Department of
Public Welfare of funds received and disbursed. From our
reading of the Act we are or the opinion that all funds re-
ceived by the particularDistributionDistricts,with the
exception of the proceeds from the sale of used commodity
containers,are to come to the DistributionDistricts by
way of the transfer of funds on deposit in the State Treasury.
Therefore, the requirementthat a report of receipts be made
would be of little value If In fact the Legislaturehad not
intended the receipt of funds directly Into the revolving
fund of the particularDistributionDistrict In the case of
proceeds from the sale of used commodity contalners. For
these reasons, we believe that the LegislatureIntended that
the deposit of the proceeds of the sale of used commodity
containersbe directly into the revolving fund In the reapsct-
lve Districts In the State.
   You also ask If the Department may expend such funds for
purposes set out in the law for the expenditureof the -o-
spective revolving fundse The section of the Act vi&&
authorizes the sale of used commodity container8and the
deposit of the proceeds therefromalso provides that the
depoalted funds “be used for the purpose of furthering the
commodity program and expended as hereinbeforeprovided.”
Honorable John H. Winters,    page 5          WW-129


Prior paragraph8of Section 1 of the Act, which are set forth
above, provide for the expenditureof funds which have been
received by virtue of assessmentsand It Is our opinion that
the phrase "the purpose of furthering the commodity program
and expended as hereinbefore provided"refers to these prior
provisionsand therefore the Department may expend such
funds for purposes set out In the law for the expenditure
of the respectiverevolving funds.
   In the light of our answer to your first question, it be-
comes unnecessary to answer your second question.
   In connectionwith your Second problem you have posed the
following questions:
   1. "Does the Rxecutlve Director of the State Depzrt-
   ment of Public Welfare have the legal right and author-
   ity to transfer funds out of the revolving fund In
   one District to the revolving fund In another District?"
   2. 'If you answer the first question ln the affirmative,
   then can the ExecutiveDirector of the Department trana-
   Ser the funds from the revolving fund In the former
   Cameron District (which Is no longer In existence)to
   the revolving fund in one or more other Districts that
   are Still active in the State?"
   3. "If a direct transfer cannot be made, then what dls-
   position should the Department make of the revolving
   fund in the Cameron District which no longer exists?
   Should the balance of the revolving fund be transferred
   to the Wommodltg DistributionFund' In the State
   Treasury and, lf so, then can the Department expend
   this money In addition to the AppropriationItem No.
   80 under the appropriationto the State Department of
   Public Welfare In House Bill MO. 140 (Departmental
   AppropriationBill)?'
   House Bill Ro. 441, Acts of the 53rd Legislature,R. 3.
1953, ch. 304, p* 757 (codifiedas Section 7-A of Article
695c, Vernon's Civil Statutes), after providing for the cre-
ation of DistrlbutlonDl8trlcts and the asaeaameut of the
parties who receive commoditiesunder the Act, states iu
part:
        I(
         . . .The funds received by The State Depart-
  .mentof Public Welfare shall be deooaited in a senar-
   ate account In the State Treasury 'and shall be Subject
   to withdrawalsupon authorizationby the Executive
Honorable John H. Winters,    page   6       WW-129


    Director of said Department. The State Depart-
    ment of Public~welfSire Is hereby autherieed and
    empowered to-establish In each Distribution
    Diatrict,~underthe direction of the State Depart-
    ment of Public Welfare, a revolving fund or petty
    cash expense fund for the purpose of-making emer-
    gency payments for services or goods, or other
    necessary emergency actlvitlea. .The amounts of
    such fund8 shall be set by the Executive Director
    of the State Department of Public Welfare in reia-
    tion to the anticipatedneeds of the reSPeCtiVe
    Diatrlct8 and In accordancewith rules and regu'la-
    tlons prescribedby the State Department of PubTiC
    w 1s       C   ti     d reimbursementof    id     1
    &%%       ah% b?p8a?d out of aSsessment~acolf~~~e~~
    by the State Department of Public Welfare from the
    recipients of commodities.
          n. . .In the event of the terminationof the
    Commodity DlatrlbutionProgram, the money remain-
     ing on hand in the 'CommodityDistributionFund'
     in each District, after all due and just accounts
    are paid, will be refunded to the contributorson
    a pro rata basis. In the event of the termlna-
     tion of the Commodity Di8trlbutionProgram, the
    money remaining on hand in the'separate special
     fund in the bank in Austin created pursuant to and
     in accordancewith the provisionsof this Act, after
     all due and just accounts are paid will \e refunded
     to the contributorson a pro rata basis. (Emphasis ours)
        The above quoted provisions In general, and the
underscored portions in particular,grant broad powers to
the Executive Director of the State Department of Public
Welfare in the administrationof the funds which are to be
transferredto the indivldualDistributionDistricts, and
provide for wide discretion in his granting of funds to the
Districts. Both the initial appropriationfor the creaticn
of these revolving funds, which is contained in Section 2 of
House Bill Ro. 441, Acts of the 55rd Lcgialature,R.S.,1953,
ch. 305, p. 757, and the subsequentbiennial Appropriation
Bill, House Bill Ro. 140, Acts of the 54th Legislature,ch.
305, p. 1507, provide lump sum appropriationsfor the with-
drawal of funds from the State Treasury, and neither appro-
priation in any way indicatesany particularapproprfa+foo
for any IndividualDistributionDistrict. Because of these
powers and because we know of no constltutiona~or Statutory
prohlbltion8which would prevent the transfer of funds be-
tween DlatributionDistricts, it is our opinion that the
Honorable John H..Winters,      pai9 7        WW-129


Rxecutlve Director of the State Department of Public Wel-
fare has the legal rlghtand authority to transfer funds
out of the revolving fund In one district into the revolv-
ing fund In another district.
     The provisionsquoted above provide for the refunding
of any funds remaining in the revolving funds and In the
State Treasury-in the event that the Commodlty'Di8trlbution
Program 18 terminated. You state that the Departmenthas
found that 'itwould be more economical and~to the beat inter-
eat of the program for the Cameron DistributionDistrict to
be discontinued. In view of the fact that the entire
Commodity DistributionProgram is not being terminated,and
In the light of our holding In the preceding question, It Is
our opinion that funds from the former Cameron District may
be tranaferredto one or more other Di8tPiCt8 that are still
active in the State.
     In the light of our answers to the'above question, it
becomes unnecessary to answer your third question regarding
your second problem.
                             SUMMARY
            (1) The State Department of Public
                Welfare may deposit the proceeds
                from the sale of used commodity
                containersdirectly Into the re-
                volving fund of each Distribution
                District under the provision8of
                Rouse Bill No. 441, Acts of the
                53rd kgialature, R. 3~.1953, ch.
                305, p. 757 (codifiedas Section
                7-A of Article 695c, Vernon's
                Civil Statutes).
            (2) The Executive Director of the State
                Department of Public Welfare has
                the legal right and authority to
                transfer funds out of the revolving
                fund in one District to the revolv-
                ing fund In another District under
                the provisionsof House Bill No.
                441, Act8 of the 53rd Legislature,
                R. 3. 1953, ch. 305, p. 757.
                (Codifiedas Section 7-A of Article
                6950, Vernon's Civil Statutes).
Honorable John H. Winters,    page.8          w-129


                              Very   truly yours,




                              BY                      .
                              WILL WIIaOH'~ '.
                              Attorney General




WCR:pf:rh
APPROVED:
OPlxIon COMMITTE
H. Grady Chandler, Chairman
James W. Wilson
Ralph R. Rash
Fred Werkenthln
RRVIlNEDFORTRRA'J?l!ORIiRYGENRRAL
By:   Geo. P. Blackburn